Case: 22-30138     Document: 00516497332         Page: 1     Date Filed: 10/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         October 5, 2022
                                  No. 22-30138                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Timothy Gentry,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:10-CR-319-14


   Before Elrod, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Timothy Gentry, federal prisoner # 14627-032, moves for leave to
   proceed in forma pauperis (IFP) in his appeal from the denial of his pro se
   motion for a sentence reduction, which he filed pursuant to Federal Rule of
   Criminal Procedure 35(b). By moving in this court to proceed IFP, he is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30138      Document: 00516497332           Page: 2   Date Filed: 10/05/2022




                                     No. 22-30138


   challenging the district court’s certification that any appeal would not be
   taken in good faith because, for the reasons relied upon in the order of
   dismissal, he will not present a nonfrivolous appellate issue. See Baugh
   v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          When his IFP motion and his brief are liberally construed, Gentry’s
   primary argument is that the district court was biased against him, as shown
   by the district court’s rulings in “Docket No. 1028.” He fails to make a
   showing of bias. See United States v. Scroggins, 485 F.3d 824, 830 (5th Cir.
   2007). Gentry also seemingly asserts that the district court had the authority
   to grant his Rule 35(b) motion. Contrary to his contention, a reduction may
   be granted under Rule 35(b) only “[u]pon the Government’s motion.” Fed.
   R. Crim. P. 35(b); see United States v. Early, 27 F.3d 140, 141 (5th Cir. 1994)
   (confirming that resentencing under Rule 35(b) “is permitted only on the
   Government’s motion”). Thus, Gentry’s motion, which sought a reduction
   in his sentence pursuant to Rule 35(b), was “unauthorized and without a
   jurisdictional basis.” Early, 27 F.3d at 141.
          Gentry fails to identify a nonfrivolous issue for appeal. Accordingly,
   his IFP motion is DENIED, and the appeal is DISMISSED as frivolous.
   See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997); Howard v. King,
   707 F.2d 215, 220 (5th Cir. 1983); 5th Cir. R. 42.2. All outstanding
   motions are DENIED.




                                          2